[Cite as State v. Nelson, 2022-Ohio-4308.]




                             IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICTW
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-21-083

        Appellee                                 Trial Court No. 2021CR0309

v.

Bryan K. Nelson                                  DECISION AND JUDGMENT

        Appellant                                Decided: December 2, 2022

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Chief Assistant Prosecuting Attorney, for appellee.

        Scott T. Coon, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Wood County Court of Common

Pleas which, following entry of guilty pleas, found appellant, Bryan Nelson, guilty of

Count 2, Gross Sexual Imposition, a violation of R.C. 2907.05(A)(1)(C)(1), a felony of

the fourth degree and to Counts 3 and 4, violations of R.C. 2907.05(A)(4)(C)(2), Gross
Sexual Imposition, each felonies of the third degree. In exchange for these guilty pleas,

the remaining counts of the indictment, Counts 1 and 5 were dismissed.

       {¶ 2} Appellant was sentenced to a term of imprisonment of 18 months on Count

2; to a term of imprisonment of 12 months on Count 3; and to a term of imprisonment of

48 months on Count 4. The trial court also ordered these sentences to be served

consecutively to each other for an aggregate sentence of six and one-half years

imprisonment in the Ohio Department of Rehabilitation and Corrections.

       {¶ 3} Appellant presents a single Assignment of Error for our review:

              The Trial Court erred in ordering the sentences to be served

       consecutively in as much as the record does not support the findings

       required by Ohio Revised Code Section 2929.14(C)(4).

       {¶ 4} We review challenges to felony sentencing under R.C. 2953.08(G)(2), which

provides that, the court hearing an appeal under division (A), (B), or (C) of this section

shall review the record, including the findings underlying the sentence or modification

given by the sentencing court.

       {¶ 5} The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing. The appellate court’s standard for review is not

whether the sentencing court abused its discretion. The appellate court may take any

action authorized by this division if it clearly and convincingly finds either of the




2.
following: (a) That the record does not support the sentencing court’s findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14,

or division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;

(b) That the sentence is otherwise contrary to law.

       {¶ 6} In this case, Nelson specifically challenges the trial court’s imposition of

consecutive sentences. Nelson claims that the record does not support the findings

required by statute to impose consecutive sentences.

       {¶ 7} The imposition of consecutive sentences is governed by R.C. 2929.14( C) (4)

(a).

       {¶ 8} That section states:

              (4) If multiple prison terms are imposed on an offender for

       convictions of multiple offenses, the court may require the offender to serve

       the prison terms consecutively if the court finds that the consecutive service

       is necessary to protect the public from future crime or to punish the

       offender and that consecutive sentences are not disproportionate to the

       seriousness of the offender’s conduct and to the danger the offender poses

       to the public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction




3.
       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 9} Thus, R.C. 2929.14(C)(4) requires that the trial court make three specific

findings before imposing consecutive sentences, including that: (1) consecutive sentences

are necessary to protect the public or to punish the offender; (2) consecutive sentences are

not disproportionate to the seriousness of the offender’s conduct and to the danger that

the offender poses to the public; and (3) R.C. 2929.14(C)(4)(a), (b), or (c) is

applicable. State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493, 108, N.E.3d 1028, ¶

252. The trial court must make the requisite findings both at the sentencing hearing and

in the sentencing entry. Id. at ¶ 253.

       {¶ 10} Although a word-for-word recitation of the language of the statute is not

required, a reviewing court must be able to discern that the trial court engaged in the




4.
correct analysis, and to determine that the record contains evidence to support the trial

court’s findings. State v. Johnson, 6th Dist. Sandusky No. S-20-033, 2021-Ohio-2254, ¶

11-12, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 29.

          {¶ 11} In Nelson’s case, the trial court relevantly stated the following at

sentencing: “I did conduct an analysis as to whether a consecutive - - an order of

consecutive sentences is appropriate and I do believe that it is in your case.”

          {¶ 12} The court further stated:

                 I believe that a consecutive sentence is necessary to protect the

          public and to punish the offender. I believe that consecutive sentences are

          not disproportionate to the seriousness of your conduct or the - - and

          including the fact that I do believe that there is a serious risk of danger to

          the public. And that you committed multiple offenses as part of the course

          or conduct of these charges. And that the harm was so great and unusual

          that no single term adequately reflects that seriousness.

          {¶ 13} It is obvious from the record that the trial court did engage in an analysis

required pursuant to 2929.14(C)(4)(a) before imposing consecutive sentences. The court

specifically considered whether consecutive sentences are necessary to protect the public

or to punish the offender and (2) that consecutive sentences are not disproportionate to

the seriousness of the offender’s conduct and to the danger that the offender poses to the

public.




5.
       {¶ 14} The court further went on to consider the appellant’s conduct with respect

to the criminal offenses for which Nelson was convicted. Specifically, the court noted

the extent of the injuries that Nelson inflicted upon the minor victims, each of whom

were his own daughters.

       {¶ 15} Thereafter, the court needed to find only one of the 2929.14(C)(4)(a)

through (c) factors.

       {¶ 16} In this case, the trial court specifically referenced the factors under 2929.14

(C)(4)(b):

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

       {¶ 17} Appellant argues that the record in his case is lacking any evidence

regarding the level of psychological harm suffered by the victims, the appellant’s own

daughters. He claims that the harm inflicted upon his own minor children was “not any

greater or more unusual than the psychological harm inherently suffered by all victims of

these serious offenses.”

       {¶ 18} However, the record in this case, including the Pre-Sentence Investigation

establishes that Nelson was engaged in the molestation of his three minor daughters since




6.
they were in elementary school and that this abuse continued for years. One child ran

away from home to avoid further abuse. It was this act that ultimately resulted in the

authorities being summoned and investigations being conducted. Indictments followed.

       {¶ 19} Thus, the record supports the court’s findings that the imposition of

consecutive sentences are necessary to protect the public or to punish the offender, are

not disproportionate to the seriousness of the offender’s conduct and to the danger that

the offender poses to the public.

       {¶ 20} The record further supports that the harm caused by two or more of the

multiple offenses committed by Nelson was so great or unusual that no single prison term

for any of the offenses committed as part of any of the courses of conduct adequately

reflects the seriousness of the offender’s conduct.

       {¶ 21} Furthermore, the judgment entry states the findings that were made at

sentencing hearing.

       {¶ 22} We therefore find appellant’s sole assignment of error to be without merit.

                                        Conclusion

       {¶ 23} On consideration whereof, the judgment of the Wood County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                       Judgment affirmed.




7.
                                                                               State of Ohio
                                                                         v. Bryan K. Nelson
                                                                                WD-21-083




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




8.